EXHIBIT 99.1 PRESS RELEASE The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 FOR IMMEDIATE RELEASE Contact: Investor Relations Brink’s Reports Second-Quarter Results GAAP EPS $.27 vs. $.71; Non-GAAP $.44 vs. $.48 International Profit Improves, North America Profit Declines Management Reaffirms Full-Year Outlook RICHMOND, Va., July 25, 2013 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today reported second-quarter earnings. Second-Quarter Highlights GAAP: · Revenue up 6% (8% organic growth), EPS $.27 vs. $.71 · Segment profit up 4% (6% organic increase), margin 5.5% vs. 5.6% · International profit up 16% (19% organic increase), margin 6.4% vs. 5.9% · North America profit down 40% (40% organic decrease), margin 2.8% vs. 4.8% Non-GAAP: · Revenue up 6% (8% organic growth), EPS $.44 vs. $.48 · Segment profit up 5% (7% organic increase), margin 5.9% vs. 6% · International profit up 16% (19% organic increase), margin 6.5% vs. 6.1% · North America profit down 29% (29% organic decrease), margin 4.1% vs. 5.7% Tom Schievelbein, chairman, president and chief executive officer, said: “Second-quarter results were in line with our full-year expectations as profit growth from international operations, driven primarily by Latin America, was offset by ongoing weakness in North America.We expect continued improvement in international operations to enable us to achieve a full-year non-GAAP segment margin rate between 6% and 6.5% on organic revenue growth of 5% to 8%.” 1 Summary Reconciliation of Second-Quarter GAAP to Non-GAAP EPS* Second Quarter First Half GAAP EPS $ Exclude Venezuela monetary asset remeasurement losses - - - Exclude U.S. retirement plan expenses Exclude employee benefit settlement and severance losses - Exclude additional European operations to be exited Exclude gains and losses on acquisitions and dispositions - ) ) ) Exclude tax benefit from change in retiree health care funding strategy - ) - ) Adjust quarterly tax rate to full-year average rate ) ) Non-GAAP EPS $ Summary of Second-Quarter Results* Second Quarter First Half (In millions, except for per share amounts) % Change % Change GAAP Revenues $ 6 % $ 5 % Segment operating profit(a) 55 53 4 89 ) Non-segment expense ) ) 1 ) ) ) Operating profit 33 31 6 50 79 ) Income from continuing operations(b) 13 34 ) 16 56 ) Diluted EPS from continuing operations(b) ) ) Non-GAAP Revenues $ 6 % $ 5 % Segment operating profit(a) 59 56 5 ) Non-segment expense ) ) (3 ) Operating profit 47 44 7 91 ) Income from continuing operations(b) 22 24 (9 ) 39 57 ) Diluted EPS from continuing operations(b)(c) (8 ) ) (a) Segment operating profit is a non-GAAP measure.Disclosure of segment operating profit enables investors to assess operating performance excluding non-segment income and expense. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) Revenues and earnings of discontinued operations have been reclassified from continued operations for all prior periods.In addition, Non-GAAP revenues and earnings exclude operations we intend to exit during 2013 that have not yet met the accounting definition of a discontinued operation.As a result, the consolidated revenues and earnings from continuing operations reported herein on a GAAP and Non-GAAP basis are different from amounts previously reported. *Non-GAAP results are reconciled to the applicable GAAP results on pages 10-12.Amounts may not add due to rounding. 2 The Brink’s Company and subsidiaries Second Quarter 2013 vs. 2012 (Unaudited) (In millions) Segment Results – GAAP Acquisitions / Organic Dispositions Currency % Change 2Q '12 Change (a) (b) 2Q '13 Total Organic Revenues: Latin America $ 55 4 ) 10 14 EMEA 10 - 3 4 3 Asia Pacific 39 5 - (1 ) 43 10 13 International 69 4 ) 8 10 North America 2 - (1
